Citation Nr: 0516947	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to September 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for right sacroiliac 
joint dysfunction, residuals injury, and assigned a 
noncompensable rating effective from September 6, 2001. 
Jurisdiction over the appeal has since been transferred to 
the Nashville, Tennessee, VA RO.

In a February 2003 rating decision, the RO increased the 
rating from 0 to 20 percent, under diagnostic code 5292, 
effective from the original date of claim, September 6, 2001, 
and recharacterized the issue as limitation of motion of the 
lumbar spine (hereinafter low back disability). Because the 
increase in the evaluation does not represent the maximum 
rating available for this disability, the veteran's claim for 
an increased evaluation for this condition remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999). 

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran testified before the undersigned at a November 
2004 hearing at the RO. A transcript of that hearing is of 
record. 

This matter is remanded to the RO through the Appeals 
Management Center (AMC) in Washington, DC. Appellant will be 
notified of any action he needs to take.




REMAND

The veteran essentially contends that his low back disability 
is more severe than rated. 

Historically, the service medical records reflect injury in 
service in a motorcycle accident in October 1997, with damage 
to the right sacral iliac (SI) joint and chronic SI joint 
pain. A May 2001 Medical Evaluation Board (MEB) examination 
report reflects a diagnosis of right sacral iliac 
degenerative joint disease, for which the veteran was 
separated from service in September 2001.

At a November 2004 hearing before the undersigned, the 
veteran submitted additional evidence including what he 
identified as a private MRI film. The MRI film was submitted 
without a radiologist's interpretative report, and this 
report should be obtained.  The study will be reviewed by VA 
personnel in order to obtain an opinion.

The veteran also testified that he underwent VA C&P 
examination in March 2004. This examination report is not in 
the claims file. He also related receiving medications from 
Dr. C at a local VA clinic in Savannah, Tennessee, for his 
back disability. There are no VA medical records of 
outpatient treatment in the claims file. The RO should obtain 
all outpatient treatment records from the VA clinic in 
Savannah, Tennessee and VAMC Buffalo from September 2001 to 
the present.

The Board has reviewed the post-separation VA examinations of 
record, and it appears that none were conducted with review 
of the veteran's claims folder.  As noted, there has been an 
examination in 2004 that is not on file.  It is unknown 
whether that examination was conducted with a review of 
records, or whether it contains sufficient orthopedic and 
neurological findings for evaluation under the more recent 
back rating criteria.  On remand, initial review will be 
undertaken by the Ro and additional examination will be 
scheduled as indicated.


In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should attempt to obtain all 
outstanding records pertinent to the 
claim, to include all VA outpatient 
treatment records from September 2001 to 
the present, including from VA clinic in 
Savannah, Tennessee, and well as VAMC 
Memphis, Tennessee, and Buffalo, New York 
as applicable; all VA or private 
radiology reports including for the film 
submitted at the hearing; the March 2004 
VA C&P examination report referenced in 
the hearing; and any other evidence as 
identified by the veteran.  If needed, 
the RO should forward the radiological 
report attached to an appropriate 
physician for entry of an opinion as to 
the findings.

2.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  After obtaining the information, 
including the VA examination and any 
associated tests, the RO should review 
the record for initial determination as 
to the sufficiency of the evidence.  
Specifically, a determination should be 
made as to whether the examination is 
sufficient to evaluate the back under the 
new rating criteria.  If not, additional 
examination, as noted below, should be 
undertaken.  Additional examination is 
not required if the March 2004 is 
sufficient, especially as considered with 
other records, for assigning a disability 
rating under the applicable criteria.

4.  As noted, if necessary, the RO should 
make arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the nature and severity of the 
service-connected low back disability. 
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should note review in the 
examination report. The examination 
findings should be conducted consistent 
with both the former and revised criteria 
for rating spine disabilities, and the 
examiner should comment on the 
discrepancy in diagnoses as to the 
presence of degenerative joint disease in 
the SI joint. Neurological examination 
should be performed if necessary, and any 
nerve impairment or neurological 
manifestations should be specifically 
noted.

5.  If conducted, the examiner should 
also render an opinion as to the 
veteran's functional impairment, and the 
effect of the disability on the veteran's 
employment. 

6.  Then, the RO should readjudicate the 
reopened claim based upon a de novo 
review of all pertinent evidence and 
consideration of all applicable criteria. 
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



